ON PETITION FOR REHEARING OF CASE NO. 72-417
PER CURIAM.
We agree that Smith v. Illinois, 1968, 390 U.S. 129, 88 S.Ct. 748, 19 L.Ed.2d 956, is pertinent to the inquiry into the true name of a witness. In the present case, however, the defendant knew and established the witness’ name and current marital status and appears not to have been deprived in any respect to his right to confront witnesses. The error, if any, is harmless.
Petition for rehearing is denied.
MANN, C. J., and HOBSON and Mc-NULTY, JJ., concur.